Citation Nr: 0523876	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-20 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
February 1974 until retiring in March 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for diabetes 
mellitus based on exposure to herbicides (Agent Orange).  In 
response, the veteran submitted a notice of disagreement 
(NOD) in October 2002, and a more recent RO decision in 
February 2003 also denied his claim for service connection 
for diabetes mellitus on a direct incurrence basis - as 
opposed to just on the presumptive basis of exposure to 
herbicides.  He submitted another NOD in March 2003, in 
response to that more recent RO decision, and the RO sent him 
a statement of the case (SOC) in June 2003.  He then 
perfected his appeal to the Board in July 2003 by filing a 
timely substantive appeal (VA Form 9).

The Board remanded the case to the RO in May 2004 for further 
development and consideration.  The RO completed the 
requested development, continued to deny the claim, and 
returned the case to the Board for continuation of appellate 
review.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam or anywhere else 
that Agent Orange was sprayed.

2.  There is an unrefuted VA medical opinion of record - 
prepared in March 2005 in response to the Board's May 2004 
remand, indicating the veteran did not have diabetes mellitus 
during service or within the first year after he retired from 
the military in March 1994; and there is no competent medical 
evidence of record otherwise linking this condition to his 
military service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant, cumulatively, by 
letters dated in October 2002 and February 2005, that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  He also was advised that it 
was his responsibility to provide a properly executed release 
(e.g., a VA Form 21-4142) so that VA could request medical 
treatment records from private medical providers.  


Further, the rating decision appealed and the statement of 
the case (SOC) and supplemental statement of the case (SSOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and essentially notified the claimant of the evidence 
needed to prevail.  The duty to notify of necessary evidence 
and of the respective responsibilities, his and VA's, for 
obtaining or presenting that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
a 
non-VA medical sources have also been obtained.  The claimant 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He also was advised what 
evidence VA had requested and notified in the SOC and SSOC 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was initially 
provided the required VCAA notice in an October 2002 letter, 
which was after the RO's February 2002 decision denying 
service connection for diabetes mellitus.  



Because VCAA notice as to the issue of service connection for 
diabetes mellitus was not provided to the appellant prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  But in Pelegrini 
II, the Court stated it was "(1) neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing 
the SSOC in June 2005 (wherein the RO readjudicated the claim 
in light of the additional evidence received since the 
initial rating decision, SOC, and February 2005 VCAA notice).  
The VCAA notice also was provided prior to recertifying the 
claimant's appeal to the Board.  

Also, the claimant had ample opportunity before 
recertification to identify and/or submit additional 
supporting evidence in response.  He had an additional 60 
days, after issuance of the June 2005 SSOC, to submit 
additional evidence before the case was recertified to the 
Board.  And he even had an additional 90 days to identify 
and/or submit additional supporting evidence once the Board 
received his case back from the RO, and even longer with 
sufficient justification for missing the terminal date.  See 
38 C.F.R. § 20.1304(c) (2004).  So the timing of his VCAA 
notice is harmless error and, thus, nonprejudicial.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 
(Feb. 24, 2004), however, that the "fourth element" 
requirement of Pelegrini I was non-binding obiter dictum.  
Id. at 7.  This is equally applicable to Pelegrini II since 
the holding, concerning this "fourth element," is 
substantially identical.  In addition, the General Counsel's 
opinion stated VA may make a determination as to whether the 
absence of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  And the 
Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  See 38 
U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the February 2005 VCAA 
notice letter that was provided to the claimant does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claim.  The February 2005 VCAA letter requested that he 
provide or identify any evidence supporting his claim for 
service connection diabetes mellitus.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains to the claim does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).

Legal Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from service  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran's service medical records (SMRs) reveal he 
reported having high blood sugar when examined at an 
optometry clinic in December 1993.  During December 1993, one 
blood sugar level was elevated at 118 mg/dL, and a second 
blood sugar level was within normal limits at 104 mg/dL.  
Diabetes mellitus was not diagnosed at that time or on any 
other occasion during his 20-year term of military service.  
He retired from the military in March 1994.



Moreover, although VA noted elevated blood sugar of 118 mg/dL 
in May 1994, so about two months after the veteran's military 
service ended, there again was no actual clinical diagnosis 
of diabetes mellitus or even a suspicion of this condition.

Rather, diabetes mellitus was first diagnosed by a private 
physician in April 1997, more than three years after the end 
of the veteran's term of service.  Hence, there is no basis 
for granting service connection for diabetes mellitus on 
either a direct or presumptive basis.

The veteran clearly did not serve in Vietnam during the 
Vietnam era, or anywhere else that Agent Orange was sprayed, 
so he also is not entitled to presumptive service connection 
on this alternative basis.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).

And as mentioned, the Board remanded this case to the RO in 
May 2004 to obtain a VA medical opinion regarding whether it 
is at least as likely as not (i.e., 50 percent or greater 
probability) that the veteran's diabetes mellitus was 
incurred in service or within the one-year presumptive period 
following service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (discussing when VA needs to obtain a medical 
opinion to decide a case).

In response to the Board's remand directive, a VA physician 
reviewed the veteran's claims file in March 2005.  According 
to the examiner, it was not at least as likely as not that 
diabetes mellitus was incurred during the veteran's active 
service or within one year thereafter.  The examiner 
commented there was no established evidence of diabetes in 
the service medical records or at the time of separation from 
service in 1994.  He also pointed out that an occasional 
elevated blood sugar level on a laboratory test does not 
confirm diabetes mellitus, the veteran's contention 
notwithstanding.  According to this physician, the first 
established diagnosis of diabetes was in April 1997, three 
years after the veteran's separation from service.  The 
remainder of the opinion concerned the veteran not serving in 
Vietnam, so not entitled to presumptive service connection 
for the diabetes mellitus on that theory.



This VA medical opinion, obviously, is unfavorable to the 
claim.  And there is no other medical evidence of record 
refuting this opinion.

The veteran's unsubstantiated statements relating his 
diabetes mellitus to his military service amount to an 
opinion about a matter of medical causation.  There is no 
indication from the record that he has medical training or 
expertise.  And as a layman, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He 
has not provided any competent medical opinion attributing 
his diabetes mellitus to his military service.  In fact, to 
the contrary, a VA physician has specifically determined the 
diabetes mellitus is not attributable to military service.

For these reasons, the claim for service connection for 
diabetes mellitus must be denied because the preponderance of 
the evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


